Case 3:20-cv-05973-BHS Document 8 Filed 10/06/20 Page 1 of 2
Case 3:20-cv-05973-BHS Document 3 Filed 10/02/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

HP TUNERS, LLC, a Nevada limited
liability company,

 

Plaintiffs)

Vv. Civil Action No. 3:20-cv-5973 BHS

SYKED PERFORMANCE ENGINEERING, LLC, a
Washington limited liability company,

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SYKED PERFORMANCE ENGINEERING, LLC
1602 POINT FOSDICK DR NW
GIG HARBOR, WA, 98335

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Stephen G. Leatham

Heurlin, Potter, Jann, Leatham, Holtmann & Stoker, P.S.
211 E. McLoughlin Blvd., Suite 100
Vancouver, WA 98663

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

10/2/2020
Date:

HEEL Hen -

 

 

Signature of Clerk or Deputy Clerk
Case 3:20-cv-05973-BHS Document 8 Filed 10/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:20-CV-05973

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if ary) JOHN MARTINSON OR KEVIN SYKES-BONNETT BOTH
REG AGENTS OF SKYED PERFORMANCE ENGINEERING was received by me on (date) Oct 2, 2020, 11:00 am.

 

 

I personally served the summons on the individual at (place) on (date)

; or
I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) JOHN MARTINSON , who is designated by law to accept
service of process on behalf of (name of organization) SKYED PERFORMANCE ENGINEERING on (date)
Sat, Oct 03 2020 ; or

 

I returned the summons unexecuted because: ; OF

UU & UU

Other: ; or

My fees are $ 0 for travel and $ 85 for services, for a total of $ $85.00.

I declare under penalty of perjury that this information ts true.

Date: 10/05/2020

 

Server's signature

DHEBI SICONOLFI 29779

 

Printed name and title

2223 189th St E , Tacoma, WA 98445

 

Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Oct 3, 2020, 2:49 pm PDT at HOME: 1602 POINT FOSDICK DR NW, GIG HARBOR, WA 98335
received by JOHN MARTINSON. Age: 45; Ethnicity: Caucasian; Gender: Male; Weight: 175; Height: 5'10"; Hair: Red;
